     Case: 1:19-cv-03195 Document #: 33 Filed: 08/14/19 Page 1 of 1 PageID #:468

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Tekita Bryant
                                       Plaintiff,
v.                                                     Case No.: 1:19−cv−03195
                                                       Honorable Charles R. Norgle Sr.
Loews Chicago Hotel, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 14, 2019:


        MINUTE entry before the Honorable Charles R. Norgle: Motion to remand [24] is
withdrawn. Status hearing held on 8/14/2019. Plaintiff's response to Defendants' Motions
to Dismiss [13],[19] is due on or before 9/13/2019. Defendants#039; replies are due on or
before 9/27/2019. Status hearing is continued to 10/25/2019 at 10:00 a.m. Mailed
notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
